Citation Nr: 0212280	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his therapist


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active duty from November 1968 to March 1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, for additional development.  
Thereafter, the veteran's evaluation for PTSD was increased 
from 10 percent to 30 percent disabling, effective September 
24, 1997, the date of the veteran's claim for an increased 
evaluation.  The case is now before the Board for final 
appellate consideration.

The Board notes that in correspondence dated in July 2002, 
the veteran's representative raised the issue of entitlement 
to an effective date earlier than September 24, 1997, for the 
assignment of the 30 percent evaluation for PTSD. Also, the 
veteran testified during an April 1999 RO hearing that his 
PTSD renders him unemployable.  The Board construes the 
latter statement as an implied claim for entitlement to a 
total disability evaluation due to individual unemployability 
(TDIU).  As the claims for an effective date earlier than 
September 24, 1997, for the assignment of the 30 percent 
rating for PTSD and a TDIU have not been adjudicated, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record shows that the veteran's PTSD is 
not manifested by reduced reliability and productivity due to 
such symptoms as impairment of short-term memory; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent evaluation for PTSD have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 1155 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (codified as 
amended to 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents.  For example, the veteran was advised of the 
applicable criteria for an increased rating for PTSD by the 
June 1998 Statement of the Case (SOC).  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria which govern the assignment of increased 
evaluations.  In addition, the SOC indicated that VA would 
request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In various pieces of correspondence to VA, during VA 
examinations and during a personal hearing, the veteran has 
made numerous contentions regarding his PTSD, which the Board 
will discuss together for the sake of clarity.  The veteran 
maintains that the current 30 percent evaluation assigned for 
his PTSD does not adequately reflect the severity of that 
disability.  The veteran has stated that his current PTSD 
symptoms render him feeling unable to fit in and emotionless.  
He has described a paranoia that has been noted by a VA 
examiner to seem akin to embarrassment and lack of social 
poise.  In correspondence dated in December 2001, he stated 
that he and his family were suffering because he could not 
work.  He said that he had tried but was unable to work due 
to very bad nerves, and that it took him 12-15 hours to do an 
8 hour job.  He has also described an inability to sleep, 
waking up at any small sound and feeling as though he was 
being choked.  The veteran said that he did not get along 
with his family well because he was defensive and he could 
not relate to them.  

During an April 1999 hearing, the veteran specifically 
testified that he had difficulty concentrating, became 
defensive when stressed and was unable to keep a job.  He 
stated that he had been fired from jobs and had also walked 
off jobs due to inability handle stress.  His current job 
entailed selling books and religious materials.  He could 
work only 20 hours a week and was not very successful.  The 
veteran noted that he had been married for 9 years and had 
three children.  The veteran noted that he received treatment 
at the Vet Center.  The veteran's therapist testified that 
the veteran's symptoms were more severe than shown on recent 
VA examination.  Regarding the opinion that the veteran's 
personality disorder was responsible for his functional 
impairment, he asserted that veteran often develop 
personality disorders as coping mechanisms.

A May 1990 decision by the Social Security Administration 
(SSA) held that the veteran met disability insured status 
requirements in November 1984, had not engaged in substantial 
gainful activity since that time, and had severe PTSD and a 
dysthymic disorder.  

An undated statement from the veteran's supervisor, made part 
of the record prior to April 1999, stated that he had worked 
with the veteran since February 1995.  Over the veteran's 4 
years of employment, the supervisor had become frustrated 
with the veteran's inability to get organized and motivated.  
He had recommended that the veteran get other work, but the 
veteran had been unable to keep the other jobs for very long 
due to the same behaviors.  The veteran was unable to move on 
and get another job and the supervisor kept the veteran on 
because it was the only choice he could conscientiously make.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Treatment records from a Vet Center and a VA Medical Center 
(VAMC) indicate that the veteran has undergone treatment 
during the appeal period for a number of conditions, 
including PTSD and depression.  

The report of a February 1998 VA psychiatric examination 
indicates that the veteran's medical chart was reviewed and 
the examiner set forth pertinent history.  Objectively, the 
veteran was neatly groomed and dressed, cooperative and 
friendly and maintained good eye contact.  The examiner 
indicated that the veteran's  answers were contradictory and 
confusing, particularly regarding whether he was working.  
Affect was shallow and the veteran reported nightmares and 
auditory hallucinations; he described hearing music.  He 
denied visual hallucinations and delusions as well as 
suicidal and homicidal ideation.  The veteran was alert and 
oriented throughout the interview.  The veteran did not 
display hypervigilence.  There was no short-term memory loss, 
but there was long-term memory loss.  He did not describe 
obsessive or ritualistic behaviors or panic attacks.  

The Axis I diagnosis was history of PTSD, mild.  The Axis II 
diagnosis was personality disorder, not otherwise specified, 
with schizotypical, dependent and avoidant traits.  The GAF 
was 50 and symptoms were classified as serious.  The examiner 
opined that the veteran appeared to be suffering primarily 
from a personality disorder, and that his impairments in 
ability to obtain and maintain employment and relate to his 
family were due to his personality disorder rather than his 
PTSD.  

The report of a March 2002 VA psychiatric examination 
provides that the veteran's claims file and chart from that 
facility were reviewed and that the examiner had not examined 
the veteran previously.  The examiner set forth the veteran's 
relevant history.  The veteran also bought his minister, who 
was interviewed separately.

During the examination, the veteran was alert and oriented 
x4.  He stated that his stress levels had increased to the 
point that he was unable to work or socialize.  He admitted 
to marital discord, which was noted as an apparent factor.  
The veteran denied atypical thoughts including perceptual 
distortions, delusions and dissociations.  He noted 
subjective depression with sleep impairment, and he indicated 
a sense of helplessness on numerous occasions.  The veteran 
gave no belief that things would change in his life.  He felt 
that his wife's lack of understanding was a primary factor.  
Impulsivity and substance abuse were not   issues.  Panic was 
not reported, although social withdrawal was noted.  The 
veteran's recent and remote memory appeared to be intact and 
he gave no indication of a lack of focus during the 
interview.  Eye contact was indirect with the veteran 
sometimes covering his eyes and mouth.  

The Axis I diagnosis was partner relational problem; and 
PTSD, chronic.  The Axis II diagnosis was personality 
disorder, not otherwise specified with avoidant and dependent 
features.  The Axis V GAF was 60 currently, with the highest 
score over the prior year being 65.  The examiner stated that 
the veteran's PTSD was currently aggravated by marital 
stress, which was untreated.  The veteran had long-standing 
personality characteristics involving dependent and avoidant 
traits, which were factors as well.  The veteran gave a full 
compliment of PTSD symptoms on all criteria, including 
triggers, nightmares, intrusive thoughts, hopelessness, 
irritability and psychic numbing.

The same examiner reviewed results of March 2002 psychologic 
testing.  The veteran's MMPI-2 profile suggested borderline 
and to some extent schizoid features.  The veteran's MCMI-2 
profile showed prominent traits for schizoid, avoidant and 
passive-aggressive tendencies.  The examiner stated that the 
GAF scores for the veteran did not change, as they were for 
PTSD only.  Factoring in the veteran's Axis II traits would 
reduce both his GAF scores.  The examiner opined that the 
veteran's inability to work and marital discord were 
primarily due to the Axis II features.  The examiner stated 
that he would add schizoid and passive-aggressive traits to 
the veteran's Axis II cluster.  He stated that overall, the 
findings of his examination appeared to be supported by the 
psychiatric testing.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation for PTSD 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence of record is against 
entitlement to an evaluation in excess of 30 percent for the 
veteran's PTSD.  

The veteran has not been shown to have impairment of short-
term memory; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
Thus, he does not have most of the symptoms listed as 
characteristic of a 50 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.   Regarding the veteran's 
social relationships, he is married and lives with his wife 
and three children.  The evidence suggests that the veteran 
attends church and has a strong personal relationship with 
his minister.  The probative medical evidence of record 
indicates that his social impairments are due to his non-
service-connected personality disorder, rather than his PTSD. 

The Board also finds that the veteran's GAF scores also 
preponderate against an evaluation in excess of 30 percent 
for PTSD.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2001).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A score between 
51 and 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Thus, the March 2002 GAF scores of 60 and 65, which the 
examiner explained were assigned solely for the veteran's 
PTSD, indicate that at that time the veteran's PTSD was 
causing only moderate difficulty in social and occupational 
functioning.  For the prior year, the veteran's PTSD had 
caused only some mild symptoms with some difficulty in social 
and occupational functioning.  

A GAF score between 41 and 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125.  The veteran's February 1998 GAF score of 50 
was apparently based on the combined effects of his PTSD and 
personality disorder, since the examiner did not expressly 
indicate otherwise.  In fact, the examiner provided that the 
veteran appeared to be suffering primarily from a personality 
disorder, and that his impairments in ability to obtain and 
maintain employment and relate to his family were due to his 
personality disorder rather than his PTSD. 

The Board is cognizant of an SSA decision that found that the 
veteran was unemployable.  However, this evidence is not 
controlling for the VA compensation issue at hand.  Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, any 
evidence utilized in the 1990 SSA decision must have predated 
the determination. While the entire medical history must be 
borne in mind (Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)), the present level of disability is of primary 
concern in a claim for an increased rating.  Medical evidence 
dated prior to the 1990 SSA decision is not particularly 
relevant to this appeal: the current severity of the 
veteran's PTSD.  The more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also 
pertinent to point out that the 1990 SSA grant of disability 
was based upon PTSD and dysthymia.  Thus, it does not 
indicate that the veteran's PTSD alone rendered him 
unemployable at that time.  

In fact, the competent medical evidence contradicts the 
veteran's contentions as to the cause of his unemployability.  
In February 1998, a VA examiner wrote that the veteran 
appeared to be suffering primarily from a personality 
disorder, and that his impairments in ability to obtain and 
maintain employment and relate to his family were due to his 
personality disorder rather than his PTSD.  In March 2001, a 
VA examiner wrote that the veteran's inability to work and 
marital discord were primarily due to his non-service-
connected Axis II personality disorder.  

The Board finds that these opinions are quite probative.  At 
least one or both are based on a review of the veteran's 
medical records, current psychiatric examination, current 
psychologic testing, and an interview with the veteran's 
minister.  The veteran's therapist testified that the 
veteran's symptoms were more serious than noted in the 
February 1998 VA examination.  However, during the March 2002 
VA examination, the VA examiner had the benefit of reviewing 
all of the veteran's treatment records.

In sum, the Board finds that the veteran's PTSD is not 
manifested by impairment of short-term memory, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks, difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.  
Accordingly, a rating in excess of 30 percent is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Finally, the Board has considered whether an extra-schedular 
rating is appropriate.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2001).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board has considered the veteran's statements relating to 
his employment difficulties and the testimony from his 
supervisor that the veteran's employment impairment is due to 
his service-connected PTSD.  Aside from the fact that neither 
person is competent to state whether such impairment is due 
to PTSD as opposed to other non-service-connected mental 
conditions (Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), 
the Board finds that the schedular evaluation in this case is 
not inadequate.  Higher ratings-up to 100 percent-are 
assignable pursuant to current regulations when symptoms of 
mental disorder cause more social and industrial impairment, 
but the medical evidence reflects that those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture in this case. 
The veteran has not required hospitalization or frequent 
treatment for his PTSD, nor is it otherwise shown the 
neuropsychiatric disorder so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting solely from PTSD warrants extra-
schedular consideration.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from PTSD is 
adequately compensated by the 30 percent schedular 
evaluation.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

